Exhibit 10.1
EXECUTION COPY
AMENDMENT NO. 3 TO CREDIT AGREEMENT
          This AMENDMENT NO. 3 (together with Annex A hereto, this “Amendment”),
dated as of May 11, 2009, to the Credit Agreement, dated as of October 30, 2007
(as amended, supplemented or otherwise modified, the “Credit Agreement”), among
FA SUB 3 LIMITED, a British Virgin Islands Business Company (the “Borrower”),
GLG PARTNERS, INC. (formerly known as Freedom Acquisition Holdings, Inc.), a
Delaware corporation (the “Parent”), FA SUB 1 LIMITED, a British Virgin Islands
Business Company (“Holdco I”), FA SUB 2 LIMITED, a British Virgin Islands
Business Company (“Holdco II”, and together with Holdco I, the “Holdcos”, and
together with the Borrower and Parent, the “GLG Parties”), the financial
institutions from time to time party thereto as lenders (the “Lenders”) and
CITICORP USA, INC. as agent for the Lenders and as agent for the Secured Parties
under the Collateral Documents (in such capacity, the “Administrative Agent”).
Capitalized terms used herein but not defined herein are used as defined in the
Credit Agreement.
WITNESSETH:
          WHEREAS, the GLG Parties, the Lenders and the Administrative Agent are
party to the Credit Agreement and have requested that the Lenders amend certain
provisions of the Credit Agreement as provided herein and provide certain
consents in respect thereto; and
          WHEREAS, the Lenders party to this Amendment (constituting the
Requisite Lenders), the GLG Parties, and on the Amendment No. 3 Effective Date,
the GLG Affiliate (as defined below), and the Administrative Agent have agreed,
subject to certain limitations and conditions set forth below, to amend the
Credit Agreement, as more specifically set forth below;
          NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein the parties hereto agree as follows:
     Section 1. Amendment to the Credit Agreement
          Effective as of the Amendment No. 3 Effective Date (as defined below)
and subject to the satisfaction of the conditions set forth in Section 2
(Conditions Precedent to the Effectiveness of Amendments) hereof, the Credit
Agreement is hereby amended as follows:
          (a) Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended by inserting in alphabetical order new definitions to read as follows:
“Adjusted Unrestricted Cash” means, in connection with any Proposed Acquisition
or Investment after the Amendment No. 3 Effective Date permitted by
Section 8.3(k) (Investments), in each case, the amount equal to (a) the
unrestricted Cash and Cash Equivalents of the Loan Parties determined on a pro
forma basis after giving effect to such Proposed Acquisition or Investment plus
(b) reasonable additions to net cash flow of the Group Members for the nine
month period following the closing date for such Proposed Acquisition or
Investment, determined on a pro forma basis after giving effect to such Proposed
Acquisition or Investment, in each case, as certified to the Administrative
Agent in reasonable detail by a financial officer of the Borrower minus (c) any

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
reductions to net cash flow of the Group Members expected for such nine month
period, determined on a pro forma basis after giving effect to such Proposed
Acquisition or Investment, in each case, as certified to the Administrative
Agent in reasonable detail by a financial officer of the Borrower.
“Amendment No. 3” means Amendment No. 3 to the Credit Agreement, dated as of May
11, 2009, among the Administrative Agent, the Borrower, the Parent, the Holdcos,
the GLG Affiliate and the Subsidiary Guarantors and the Lenders party thereto,
including Annex A (Loan Purchase Procedures) and Annex B (Additional Covenants
by the GLG Affiliate) thereto.
“Amendment No. 3 Effective Date” means May 15, 2009.
“Consolidated Debt Service” means, for any period, the amount equal to the
aggregate scheduled principal payments and interest payments in respect of
Indebtedness payable by the Parent and its Subsidiaries on a consolidated basis
(assuming a constant Eurodollar Rate for a 9 month term for any such interest
payments based on a floating rate as determined on the first day of such
period).
“Convertible Note Indentures” means the convertible subordinated note
indentures, dated the Amendment No. 3 Effective Date, among the Parent and The
Bank of New York Mellon Trust Company, N.A., as trustee.
“Convertible Notes” means the convertible subordinated notes due May 15, 2014,
issued by the Parent pursuant to the Convertible Note Indentures on the
Amendment No. 3 Effective Date and the date or dates, if any, of the exercise of
any over-allotment pursuant to the Convertible Note Purchase Agreement.
“Convertible Note Documents” means the Convertible Note Indentures, each
Convertible Note, the Convertible Note Purchase Agreement, and any other
agreements entered into in connection with the issuance of the Convertible
Notes.
“Convertible Note Purchase Agreement” means the note purchase agreements, dated
May 12, 2009, among the Parent and Citigroup Global Markets Inc. and Credit
Suisse Securities (USA) LLC, as representatives of the initial purchasers of the
Convertible Notes.
“GLG Affiliate” means GLG FA Sub 5 S.à.r.l., a Wholly-Owned Subsidiary of Holdco
II or such other Wholly-Owned Subsidiary of the Parent approved by the
Administrative Agent which is a loan party.
“GLG Affiliate Security Documents” means security agreements and related
documents with respect to the pledge of the assets of the GLG Affiliate and
equity of the GLG Affiliate in favor of the Secured Parties and security
agreements and related documents, if any, with respect to the Permitted
Affiliate Note in favor of the Secured Parties.
“Loan Purchase Offer” means the offer on behalf of the GLG Affiliate to
purchase, and purchase of, Loans by the GLG Affiliate in accordance with
Amendment No. 3 and the Agreement.

-2-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
“Permitted Affiliate Note” means the intercompany note representing intercompany
Indebtedness of the GLG Affiliate owed to Holdco II in an aggregate principal
amount not exceeding the Purchase Price, dated May 15, 2009, entered into on and
as in effect on the Amendment No. 3 Effective Date.
“Permitted Expenditures” means (a) payment of interest, principal, fees and
other Obligations in respect of the Loans (other than Purchased Loans),
including fees and expenses payable in connection with Amendment No. 3,
(b) Permitted Acquisitions and Investments pursuant to Section 8.3(k)
(Investments) and (c) working capital expenditures in the ordinary course of
business and consistent with past practice.
“Permitted Share Repurchases” means the repurchase by the Parent (a) of shares
of common stock of the Parent registered with the Securities and Exchange
Commission from employees of any Group Member to the extent the aggregate
purchase price for all such repurchases does not exceed $5,000,000 in any Fiscal
Year and (b) from holders of any Stock or Stock Equivalents of the Parent to the
extent that the aggregate purchase price for all such repurchases does not
exceed $22,500,000 in any Fiscal Year and provided that, in connection with and
within one Business Day following any such repurchase pursuant to this subclause
(b), Loans are prepaid pursuant to Section 2.7 (Voluntary Prepayments), in each
case, in an amount equal to at least the purchase price for such repurchase and
subject to Section 8.17(b) (Purchased Loans) (such prepayment, a “Repurchase
Prepayment”).
“Purchased Loans” means the Loans purchased by the GLG Affiliate on the
Amendment No. 3 Effective Date pursuant to the Loan Purchase Offer in accordance
with Amendment No. 3 and the Agreement.
“Purchase Price” means 60% of the aggregate stated principal amount of the
Purchased Loans.
“Repurchase Prepayment” has the meaning given to such term in the definition of
“Permitted Share Repurchases”.
“Restricted Dividend Date” has the meaning given to such term in Section 8.5(c)
(Restricted Payments).
“Restricted Dividends” has the meaning given to such term in Section 8.5(c)
(Restricted Payments).
          (b) The definitions of “Applicable Margin”, “Assignment and
Acceptance”, “Collateral Documents”, “Eligible Assignee”, “Revolving Credit
Lender”, “Revolving Credit Note” and “Guarantor” set forth in Section 1.1
(Defined Terms) of the Credit Agreement are hereby deleted in their entirety and
replaced with the following new definitions in the appropriate alphabetical
order:
“Applicable Margin” means with respect to (i) Revolving Loans and Term Loans
maintained as Base Rate Loans, a rate equal to 1.50% per annum and (ii)

-3-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
Revolving Loans and Term Loans maintained as Eurodollar Rate Loans, a rate equal
to 2.50% per annum.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance) to this
Agreement or, in the case of the Purchased Loans, Exhibit B (Form of Assignment
and Acceptance) or Exhibit C ((Form of Assignment and
Acceptance)(Over-Allotment)) to Amendment No. 3.
“Collateral Documents” means the Pledge and Security Agreements, the GLG
Affiliate Security Documents, any Mortgages, any Deposit Account Control
Agreements, any Securities Account Control Agreements and any other document
executed and delivered by a Loan Party granting a Lien on any of its property to
secure payment of the Secured Obligations.
“Eligible Assignee” means (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets whose Dollar Equivalent
exceeds $5,000,000,000, (c) a finance company, insurance company or any other
financial institution or Fund, in each case reasonably acceptable to the
Administrative Agent and regularly engaged in making, purchasing or investing in
loans and having a net worth, determined in accordance with GAAP, whose Dollar
Equivalent exceeds $250,000,000 (or, to the extent net worth is less than such
amount, a finance company, insurance company, other financial institution or
Fund, reasonably acceptable to the Administrative Agent and the Borrower), (d) a
savings and loan association or savings bank organized under the laws of the
United States or any State thereof having a net worth, determined in accordance
with GAAP, whose Dollar Equivalent exceeds $250,000,000 or (e) solely for the
purpose of purchasing the Purchased Loans pursuant to the Loan Purchase Offer or
holding such Purchased Loans, the GLG Affiliate.
“Guarantor” means the Parent, each Holdco, the GLG Affiliate and each Subsidiary
Guarantor.
“Revolving Credit Lender” means each Lender that (a) has a Revolving Credit
Commitment or (b) holds a Revolving Loan (other than the GLG Affiliate).
“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Revolving Credit Lender or the GLG Affiliate in a principal amount
equal to the amount of such Revolving Credit Lender’s Revolving Credit
Commitment evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Loans owing to such
Revolving Credit Lender.
          (c) The definition of “Assets Under Management”, set forth in
Section 1.1 (Defined Terms) of the Credit Agreement is hereby deleted in its
entirety.
          (d) The definition of “Excess Cash Flow” set forth in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended by: (i) inserting the
phrase “(other than in respect of Purchased Loans)” after the phrase “optional
cash principal payments on the Loans made during such Fiscal Year” in paragraph
(c)(i) thereof and (ii) by inserting the phrase “(other than in respect of
Purchased Loans or Repurchase Prepayments)” after the phrase “Cash Interest
Expense paid during such Fiscal Year” in paragraph (c)(v) thereof.
          (e) The definition of “Net Cash Proceeds” set forth in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended by inserting the words
“or Section 8.1(p) (Indebtedness)” after the words “Section 8.1(o)
(Indebtedness)” in paragraph (c) thereof.

-4-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
          (f) The definition of “Permitted Acquisition” set forth in Section 1.1
(Defined Terms) of the Credit Agreement is hereby amended by deleting “and” at
the end of paragraph (f) thereof, by deleting “.” at the end of paragraph
(g) thereof and replacing it with “; and” and by inserting the following new
paragraph (h) at the end thereof:
“(h) Adjusted Unrestricted Cash, immediately before and after giving effect to
such Proposed Acquisition, on a pro forma basis, is not less than the
Consolidated Debt Service for the nine month period following the closing date
for such Proposed Acquisition.”
          (g) Section 2.8(a) (Mandatory Prepayments) of the Credit Agreement is
hereby amended by inserting the following phrase “(other than Net Cash Proceeds
from the issuance of the Convertible Notes)” after the phrase “Upon receipt by
any Group Member of Net Cash Proceeds arising (i) from an Asset Sale, Property
Loss Event or Debt Issuance”.
          (h) Section 2.8(b) (Mandatory Prepayments) of the Credit Agreement is
hereby amended by (i) deleting the phrase “the lesser of (A)” in line four,
(ii) inserting the phrase “minus the aggregate amount of Repurchase Prepayments
for such Fiscal Year” after the phrase “(or, in the case of the first Fiscal
Year after the Closing Date, for the period commencing on the Closing Date and
ending on the last day of such Fiscal Year)” and (iii) deleting the phrase “and
(B) the amount required for the Leverage Ratio to equal 3.5 to 1.00 after giving
effect to such prepayment (based on such Financial Statements); provided,
however, that such percentage shall be reduced to 0% if the Leverage Ratio for
such Fiscal Year is less than or equal to 3.5 to 1.00 as of the last day of such
Fiscal Year (based on such Financial Statements)”.
          (i) Section 2.8 (Mandatory Prepayments) of the Credit Agreement is
hereby amended by adding the following as a new clause (f):
          “(f) Notwithstanding anything herein to the contrary, for purposes of
determining any prepayment of Loans pursuant to this Section 2.8 following the
Amendment No. 3 Effective Date, the Purchased Loans shall be deemed to be not
outstanding for purposes of such prepayment and an amount equal to the Net Cash
Proceeds that would otherwise be payable in respect of the Purchased Loans to
the GLG Affiliate shall be applied by the Borrower on a pro rata basis to the
other Lenders in respect of applicable Loans being prepaid.”
          (j) Section 2.9(b) (Interest) of the Credit Agreement is hereby
amended by adding the following sentence to the end thereof:
          “Notwithstanding the foregoing, with respect to Purchased Loans
(i) accrued and unpaid interest may be paid on the Amendment No. 3 Effective
Date as provided in Annex A to Amendment No. 3 and (ii) following the Amendment
No. 3 Effective Date, the payment of interest in respect of the Purchased Loans
shall be subject to Section 8.17 (b) (Purchased Loans).”
          (k) Section 2.11(a) (Fees) of the Credit Agreement is hereby amended
by inserting the words “(other than any Purchased Loans)” after the phrase “the
aggregate outstanding principal amount of Revolving Loans” therein.
          (l) Section 2.12(f) (Payments and Computations) of the Credit
Agreement is hereby amended by inserting the words “and Section 2.8(f)” after
the phrase “of clause (a) above” in the first line thereof.

-5-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
          (m) Section 2.12(g) (Payments and Computations) of the Credit
Agreement is hereby is hereby amended and restated in its entirety as follows:
          “(g) The Borrower hereby irrevocably waives the right to direct the
application of any and all payments in respect of the Obligations and any
proceeds of Collateral after the occurrence and during the continuance of an
Event of Default and agrees that, notwithstanding the provisions of
Section 2.8(c) (Mandatory Prepayments) and clause (f) above, the Administrative
Agent may, and upon either (A) the written direction of the Requisite Lenders
after the occurrence and during the continuance of an Event of Default or
(B) the acceleration of the Obligations pursuant to Section 9.2 (Remedies)
shall, deliver a blockage notice to each Deposit Account Bank for each Approved
Deposit Account and apply all payments in respect of any Obligations and all
funds on deposit in any Cash Collateral Account (including all proceeds arising
from a Reinvestment Event that are held in the Cash Collateral Account pending
application of such proceeds as specified in a Reinvestment Notice) and all
other proceeds of Collateral in the following order:
          (i) first, to pay interest on and then principal of any portion of the
Revolving Loans that the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;
          (ii) second, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Administrative Agent;
          (iii) third, to pay Secured Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders (other than in respect of
any Purchased Loans);
          (iv) fourth, to pay Secured Obligations in respect of any fees then
due to the Administrative Agent and the Lenders (other than in respect of any
Purchased Loans);
          (v) fifth, to pay interest then due and payable in respect of the
Loans (other than in respect of any Purchased Loans);
          (vi) sixth, to pay or prepay principal amounts on the Loans (other
than in respect of any Purchased Loans);
          (vii) seventh, to the ratable payment of all other Secured Obligations
(other than in respect of any Purchased Loans); and
          (viii) eighth, any remaining amounts to any Obligations in respect of
the Purchased Loans;
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Secured Obligation described in any of
clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above, the available funds
being applied with respect to any such Secured Obligation (unless otherwise
specified in such clause) shall be allocated to the payment of such Secured
Obligation ratably, based on the proportion of the

-6-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
Administrative Agent’s and each Lender’s interest in the aggregate outstanding
Secured Obligations described in such clauses. The order of priority set forth
in clauses (i), (ii), (iii), (iv), (v), (vi) and (vii) above may at any time and
from time to time be changed by the agreement of the Requisite Lenders without
necessity of notice to or consent of or approval by the Borrower, any Secured
Party that is not a Lender or by any other Person that is not a Lender. The
order of priority set forth in clauses (i), (ii), (iii) and (iv) above may be
changed only with the prior written consent of the Administrative Agent in
addition to that of the Requisite Lenders.”
          (n) The text of Article 5 (Financial Covenants) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
          “Reserved.”
          (o) Section 6.1(c) (Financial Statements) of the Credit Agreement is
hereby amended by (i) inserting the words “to the extent any Unused Commitment
Fee was payable during the period covered by such Financial Statement,”
immediately following the reference to “(i)” in the fourth line thereof,
(ii) deleting the words “the Applicable Margin and” in the fifth line thereof
and (iii) deleting the words “and demonstrating whether there has been
compliance with each of the financial covenants contained in Article V
(Financial Covenants) that is tested on a quarterly basis” in the sixth, seventh
and eighth lines thereof.
          (p) Section 7.5 (Maintenance of Insurance) of the Credit Agreement is
hereby amended by inserting the phrase “(or otherwise make arrangements with
respect to such insurance for the benefit of the Secured Parties on terms
satisfactory to the Administrative Agent)” after the words “loss payee” in the
sixth line thereof.
          (q) Section 8.1 (Indebtedness) of the Credit Agreement is hereby
amended by deleting the word “and” at the end of paragraph (n), changing
existing paragraph (o) to paragraph (p) and inserting new paragraph (o) as
follows:
          “(o) Indebtedness under the Convertible Notes issued on the Amendment
No. 3 Effective Date and the date or dates, if any, of the exercise of any
over-allotment option under the Convertible Note Purchase Agreement; and”
          (r) Section 8.3(e) (Investments) of the Credit Agreement is hereby
amended by inserting the phrase “, including any Purchased Loans” after the
words “any Loan Party in any other Loan Party” in paragraph (i).
          (s) Section 8.3(k) (Investments) of the Credit Agreement is hereby
amended by deleting paragraph (i) in its entirety and inserting a new paragraph
(i) as follows:
          “(i) Adjusted Unrestricted Cash, immediately after giving effect to
such Investment on a pro forma basis, is not less than the Consolidated Debt
Service for the nine month period following the closing date for such proposed
Investment; and”
          (t) Section 8.5 (Restricted Payments) of the Credit Agreement is
hereby amended by deleting the proviso to clause (c) thereof in its entirety and
inserting a new proviso as follows:

-7-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
          “provided, however, that (i) on or before the date which is one year
after the Amendment No. 3 Effective Date (the “Restricted Dividend Date”), no
Restricted Payments may be declared or made in respect of the Stock or Stock
Equivalents of the Parent or in respect of Holdco II Exchangeable Stock (other
than pursuant to clause (d) below) (“Restricted Dividends”) and, after the
Restricted Dividend Date, Restricted Dividends may be declared or paid provided
that the aggregate principal amount of Loans then outstanding (excluding the
stated principal amount of any Purchased Loans then outstanding) at the time of
such declaration and at the time of such payment is less than $200,000,000,
(ii) both before and after giving effect to any Restricted Payment described in
this clause (c), no Default or Event of Default shall have occurred and be
continuing at the date of declaration or payment thereof or would result
therefrom and (iii) notwithstanding the provisions of clause (i) of this
proviso, the Parent may make Restricted Payments to the extent constituting
Permitted Share Repurchases so long as no Default or Event of Default shall have
occurred and be continuing on the date thereof or would result therefrom.”
          (u) Section 8.5(h) (Restricted Payments) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
          “(h) Reserved.”
          (v) Section 8.5 (Restricted Payments) of the Credit Agreement is
hereby amended by inserting a new paragraph (i) as follows:
          “(i) cash payments in respect of fractional shares of Parent Stock,
pursuant to the terms of the Convertible Note Indentures, payable to holders of
Convertible Notes in accordance with the terms thereof upon conversion.”
          (w) Section 8.6(b)(ii) (Prepayment and Cancellation of Indebtedness)
of the Credit Agreement is hereby is hereby amended and restated in its entirety
as follows:
“(ii) make regularly scheduled or otherwise required repayments or redemptions
of Indebtedness; provided, however, that the Parent shall not prepay, redeem,
purchase, defease or otherwise satisfy any obligation under the Convertible
Notes other than (x) the payment of regularly scheduled interest so long as no
Default under Section 9.1(a) (Events of Default) or Section 9.1(b) (Events of
Default) with respect to any interest, Unused Commitment Fees, or any
indemnification obligations or any Event of Default has occurred or is
continuing or (y) Restricted Payments permitted by Section 8.5(i) (Restricted
Payments),”
          (x) Section 8.7(d) (Restriction on Fundamental Changes) of the Credit
Agreement is hereby amended by inserting the following language at the end of
paragraph (i) thereof: “or would be a Wholly-Owned Subsidiary of the Parent if
the Holdco II Exchangeable Stock were not taken into account”.
          (y) Section 8.15 (No Speculative Transactions) of the Credit Agreement
is hereby amended by inserting the phrase “and the Parent may enter into Hedging
Contracts for the purpose of hedging its foreign currency exposure in connection
with the Convertible Notes” following the word “Loans” in the last line thereof.

-8-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
          (z) Article 8 (Negative Covenants) of the Credit Agreement is hereby
amended by inserting a new Section 8.17 (Purchased Loans), a new Section 8.18
(GLG Affiliate) and a new Section 8.19 (Convertible Notes) as follows:
          “8.17 Purchased Loans
          (a) Notwithstanding anything to the contrary contained in any Loan
Document (including, without limitation, Section 8.4. (Sale of Assets) and
Section 11.2 (Assignments and Participations) of this Agreement), the GLG
Affiliate may not convey, transfer (through derivatives or otherwise), lease,
assign (whether by way of assignment or participation) or otherwise dispose of,
any of the Purchased Loans or any interest therein to any Person, or permit or
suffer any other Person to acquire any interest therein, in each case, other
than to another Person that is a GLG Affiliate.
          (b) Notwithstanding anything to the contrary contained in any Loan
Document and subject to Section 2.8(f) (Mandatory Prepayments) (including,
without limitation, Section 2.5 (Repayment of Loans), Section 2.7 (Optional
Prepayments), Section 2.8 (Mandatory Prepayments), Section 2.9 (Interest),
Section 2.11 (Fees), Section 2.12 (Payments and Computations), Section 11.2
(Assignments and Participations), Section 8.5 (Restricted Payments), Section 8.6
(Prepayment and Cancellation of Indebtedness), Section 11.4 (Indemnities),
Section 11.7 (Right of Set-off) and Section 11.8 (Sharing of Payments, Etc) of
this Agreement), no Obligations in respect of the Purchased Loans shall be paid
or otherwise satisfied (other than scheduled amortization in accordance with
Section 2.5 (Repayment of Loans), which may be paid at the option of the
Borrower) until all other Obligations have been paid in full in cash; provided,
however, that (x) interest shall continue to accrue with respect to the
Purchased Loans in accordance with Section 2.9 (Interest) following the
Amendment No. 3 Effective Date and (y) on each interest payment date pursuant to
Section 2.9(b) (Interest Payments), such interest shall be paid by the Borrower
by increasing the then aggregate unpaid principal amount of the Purchased Loans
by an amount equal to the interest payment due in respect of such Purchased
Loans on such interest payment date; provided, further that to the extent that
the GLG Affiliate receives any payments in respect of the Purchased Loans in
violation of this Section 8.17(b), such payment shall be held in trust for the
other Secured Parties and paid over and delivered forthwith to the
Administrative Agent for application to the Obligations (other than the
Obligations in respect of the Purchased Loans).
          (c) Notwithstanding anything to the contrary contained in any Loan
Document, the GLG Affiliate shall not have any rights as a Lender or Secured
Party under Section 11.4 (Indemnities), Section 11.7 (Right of Set-off)
Section 11.3 (Costs and Expenses) or Section 11.8 (Sharing of Payments, Etc) of
this Agreement.
          (d) Notwithstanding anything to the contrary contained in any Loan
Document (including, without limitation, Section 2.8(e) (Mandatory Prepayments),
Section 2.12 (Payments and Computations), Section 9.2 (Remedies), Section 9.3
(Rescission), Section 10.1(b) (Authorization and Action), Section 10.7
(Successor Administrative Agent), Section 10.8 (Concerning the Collateral, the
Collateral Documents and the Guaranties) and Section 11.1 (Amendments, Waivers,
Etc.) of this Agreement) the GLG Affiliate shall have no voting or consent
rights in respect of the Purchased Loans or be included in any determination of
the Requisite Lenders and the

-9-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
Purchased Loans and any Revolving Credit Commitments related to Purchased Loans
shall be deemed not to be outstanding for purposes of any determination of any
voting, waiver or consent requirements or any determination of Requisite Lenders
under this Agreement or otherwise and, in determining Requisite Lenders
hereunder, the Purchased Loans and any Revolving Credit Commitments related to
Purchased Loans shall be deemed to be zero.
          (e) Notwithstanding anything to the contrary contained in any Loan
Document (including without limitation Article 2 (the Facilities) of this
Agreement), the Revolving Credit Commitments in respect of the Purchased Loans
which are Revolving Loans shall automatically terminate on the Amendment No. 3
Effective Date and any amounts repaid in respect of such Revolving Loans may not
be reborrowed.
          8.18 GLG Affiliate
          (a) The GLG Affiliate shall, at all times, notwithstanding the
provisions of Section 8.7(d) (Restrictions on Fundamental Changes), (i) be a
direct Wholly-Owned Subsidiary of Holdco II, (ii) organized under the laws of
Luxembourg or (with the approval of the Administrative Agent) the British Virgin
Islands and (iii) comply with the requirements of Section 7.11 (Additional
Collateral and Guaranties) and the requirements of Section 7.12 (Control
Accounts, Approved Deposit Accounts).
          (b) The GLG Affiliate shall not engage in any business or activity
other than (i) paying taxes, (ii) preparing reports to Governmental Authorities
and to its shareholders, (iii) holding director and shareholder meetings,
preparing corporate records and other corporate activities required to maintain
its separate corporate structure, (iv) making Restricted Payments in the form of
cash dividends to Holdco II, (v) corporate and administrative maintenance
activities (including the payment of expenses), (vii) issuing the Permitted
Affiliate Note and making required payments in respect thereof either (a)
through payments in kind or (b) from proceeds received (x) from or on behalf of
the Borrower under and pursuant to the Loan Documents or (y) from equity
contributions from Holdco II and (viii) holding the Purchased Loans and cash and
Cash Equivalents. Notwithstanding anything to the contrary contained in any Loan
Document (including, with limitation, Section 8.7 (Restrictions on Fundamental
Changes) and Section 8.11 (Modification of Material Agreements; Constituent
Documents) of this Agreement, the GLG Affiliate shall not engage in any of the
transactions contemplated by Section 8.7 (Restrictions on Fundamental Changes)
and shall not change its capital structure (including the terms of its
outstanding Stock), change its corporate form or jurisdiction of organization or
otherwise amend its Constituent Documents (other than amendments not adverse to
the Secured Parties approved by the Administrative Agent, as a result of the
receipt of equity capital contributions from Holdco II, and conversions of debt
outstanding under the Permitted Affiliate Note to equity of the GLG Affiliate
pursuant to the Permitted Affiliate Note, provided that any such conversion
shall require prior consent of the Administrative Agent).
          (c) The GLG Affiliate shall not directly or indirectly create, incur,
assume or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness (including, without limitation, any intercompany
Indebtedness) other than with respect to the Loans and the Permitted Affiliate
Note.

-10-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
          (d) The GLG Affiliate hereby agrees to (i) be prohibited from being
appointed as, or succeeding to the rights and duties of, the Administrative
Agent under this Agreement, (ii) waive in writing its right to receive (or to
have access to any Approved Electronic Platform providing) information prepared
by the Administrative Agent (or any advisor, agent or counsel thereof) under or
in connection with the Loan Documents (in each case to the extent not provided
to the Borrower) and attend any meeting (live or by any electronic means) or
conference call with the Administrative Agent or any Lender (iii) be prohibited
from making or bringing any claim, in its capacity as Lender, against the
Administrative Agent or any other Lender (in such other Lender’s capacity as
Lender) with respect to the duties and obligations of such Persons under the
Loan Documents, (iv) other than in its capacity as a Loan Party, in accordance
with the terms of the Loan Documents, have no right to require the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to this Agreement or any other Loan Document
(other than in connection with any requirement of the Administrative Agent or
any Lender to distribute any payments to the GLG Affiliate which the GLG
Affiliate is entitled to receive in its capacity as Lender pursuant to the terms
of the Loan Documents).
          (e) The GLG Affiliate agrees to the additional terms and provisions
set forth in Annex B (Additional Covenants by the GLG Affiliate) to Amendment
No. 3 and such terms and provisions are incorporated by reference.
          8.19 Convertible Notes
          (a) The Parent shall not modify or amend the terms of the Convertible
Notes or Convertible Note Indentures (or any other agreement or other material
document entered into in connection therewith) in a manner material and adverse
to the Lenders (as determined in the sole discretion of the Administrative
Agent) without the prior consent of the Administrative Agent and the Requisite
Lenders. No Group Member shall at any time directly or indirectly purchase or
hold any Convertible Notes.
          (b) To the extent that the Net Cash Proceeds from the issuance of the
Convertible Notes exceed the Purchase Price such excess shall be held by the
Parent or the Borrower and used solely for Permitted Expenditures.
          (c) The Parent shall provide written notice to the Administrative
Agent upon (i) the occurrence of any “Default”, “Event of Default” or
“Designated Event” under and as defined in the Convertible Note Indentures or
(ii) any notice from the trustee under the Convertible Note Indentures of the
occurrence of any “Default”, “Event of Default” or “Designated Event” under and
as defined in the Convertible Note Indentures.
          (d) The Obligations of each Loan Party are “Senior Indebtedness” under
and as defined in the Convertible Note Indentures.”
          (aa) Section 9.1 (Events of Default) of the Credit Agreement is hereby
amended by changing the period at the end of paragraph (m) thereof to “; or” and
by inserting a new paragraph (n) as follows:

-11-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
          “(n) any “Event of Default” or “Designated Event” under and as defined
in the Convertible Note Indentures shall occur.”
     Section 2. Conditions Precedent to the Effectiveness of Amendments
          The agreements set forth in Section 1 (Amendment to the Credit
Agreement) hereof shall become effective when, and only when, each of the
following conditions precedent shall have been satisfied (the “Amendment No. 3
Effective Date”):
          (a) Certain Documents. The Administrative Agent shall have received
each of the following, each dated the Amendment No. 3 Effective Date, in form
and substance satisfactory to the Administrative Agent and each Lender party
hereto:
          (i) this Amendment, duly executed by the GLG Parties, the GLG
Affiliate, the Subsidiary Guarantors, the Administrative Agent and the Lenders
constituting Requisite Lenders;
          (ii) a supplement to the Guaranty, duly executed by the GLG Affiliate;
          (iii) the GLG Affiliate Security Documents, duly executed by the
parties thereto (provided that the Administrative Agent may extend the
requirement to deliver any GLG Affiliate Security Document at its election for
up to 10 days on terms satisfactory to the Administrative Agent);
          (iv) a Revolving Credit Note and a Term Loan Note, duly executed by
the Borrower, evidencing the Purchased Loans, pledged to the Administrative
Agent under the applicable GLG Affiliate Security Documents, such pledge being
subject to the proviso in clause (iii) above;
          (v) the Permitted Affiliate Note, if any, along with an instrument of
transfer endorsed in blank in respect of the same;
          (vi) favorable legal opinions from counsel to the GLG Parties and the
GLG Affiliate, with respect to the items listed in clauses (i) — (v) above; and
          (vii) on the Amendment No. 3 Effective Date, a fully executed copy of
each (A) Convertible Note Document and (B) Constituent Document of the GLG
Affiliate, in each case, in the form delivered pursuant to clause (b) below and
certified by an authorized officer of the Borrower.
          (b) Required Capital Raise. The terms and conditions of and
documentation for the Required Capital Raise (as defined below), including,
without limitation, each Convertible Note Document shall be satisfactory to the
Administrative Agent and each Lender party hereto, including, without
limitation, the extent of subordination, absence of security or guarantees,
limitations on remedies and acceleration, covenants, redemption provisions,
events of default, interest rate and related arrangements. Copies of each
Convertible Note Document and each Constituent Document of the GLG Affiliate, in
substantially final form, shall have been delivered to the Administrative Agent
at least 2 Business Days prior to the Amendment No. 3 Effective Date. Each
Convertible Note Document (as defined in Section 1 (Amendment to the Credit

-12-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
Agreement) above) shall be in full force and effect, no default or material
breach shall have occurred thereunder, and the representations and warranties
contained therein shall be true and correct in all material respects on the
Amendment No. 3 Effective Date. The Administrative Agent shall have received
evidence that the Net Cash Proceeds from the issuance of the Convertible Notes
are at least $150,000,000 (the “Required Capital Raise”) and that such Net Cash
Proceeds have been applied to the purchase of Purchased Loans to the extent
required by Annex A (Loan Purchase Offer Procedures) hereto.
          (c) Loan Purchase Offer. The Borrower shall, on behalf of the GLG
Affiliate, have made an offer to purchase Loans on a pro rata basis from all
Lenders in accordance with the terms and conditions set forth in Annex A (Loan
Purchase Offer Procedures) hereto. On or prior to the Submission Date (as
defined in Annex A (Loan Purchase Offer Procedures) hereto), the aggregate
stated principal amount of the Submitted Loans (as defined in Annex A (Loan
Purchase Offer Procedures) hereto) shall be at least $150,000,000. The Borrower
shall have consummated the purchase of the Purchased Loans, including all
payments required in connection therewith, in accordance with terms and
provisions set forth in Annex A (Loan Purchase Offer Procedures) hereto.
          (d) Security Interest. Except to the extent that any requirement to
deliver any of the GLG Security Documents is extended under Section 2(a)(iii)
hereto, the Secured Parties shall have a valid and perfected first priority lien
on and security interest in all of the assets of the GLG Affiliate and all of
the Stock of the GLG Affiliate; all filings, recordations and searches necessary
or desirable in connection with such liens and security interests shall have
been duly made; and all filing and recording fees and taxes shall have been duly
paid.
          (e) Representations and Warranties. The representations and warranties
set forth in Section 3 (Representations and Warranties) hereof shall be true and
correct as of the Amendment No. 3 Effective Date.
          (f) Fees and Expenses Paid. The GLG Parties shall have paid all
Obligations due, after giving effect to this Amendment, on or before the later
of the date hereof and the Amendment No. 3 Effective Date including, without
limitation, the fees set forth in Section 7 (Fees and Expenses) hereof and all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in connection herewith (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to all other Loan
Documents) and all other costs, expenses and fees due under any Loan Document.
     Section 3. Representations and Warranties
          On and as of the date hereof, in the case of the GLG Parties, and as
of the Amendment No. 3 Effective Date, after giving effect to this Amendment,
the GLG Affiliate and the GLG Parties hereby represent and warrant to the
Administrative Agent and each Lender as follows:
          (a) this Amendment (i) has been duly authorized, executed and
delivered by the GLG Parties and the GLG Affiliate, (ii) does not require any
consent or approval from or filing or registration with any Governmental
Authority or any other Person and (iii) does not conflict with, constitute a
default under, violate or contravene any Requirement of Law or

-13-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
Contractual Obligation applicable to any of the GLG Parties or the GLG Affiliate
other than the filing by the Parent of a Form 8-K with the Securities and
Exchange Commission.
          (b) each of this Amendment and the Credit Agreement as amended hereby
constitutes a legal, valid and binding obligation of the GLG Parties and the GLG
Affiliate, enforceable against the GLG Parties and the GLG Affiliate in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);
          (c) each of the representations and warranties contained in Article IV
(Representations and Warranties) of the Credit Agreement, in the other Loan
Documents or in any certificate, document or financial or other statement
furnished at any time under or in connection therewith are true and correct in
all material respects on and as of the date hereof and the Amendment No. 3
Effective Date, in each case as if made on and as of such date and except to the
extent that such representations and warranties specifically relate to a
specific date, in which case such representations and warranties shall be true
and correct in all material respects as of such specific date; provided,
however, that references therein to the “Credit Agreement” shall be deemed to
refer to the Credit Agreement as amended hereby;
          (d) no Default or Event of Default has occurred and is continuing;
          (e) no litigation has been commenced against any Loan Party or any of
its Subsidiaries seeking to restrain or enjoin (whether temporarily,
preliminarily or permanently) the performance of any action by any Loan Party
required or contemplated by this Amendment, the Credit Agreement, any other Loan
Document or the Loan Purchase Offer (or any transactions contemplated therein)
in each case as amended hereby (if applicable);
          (f) before and after giving effect to the Amendment, each Loan Party
is Solvent; and
          (g) the Obligations (including the Purchased Loans) are “Senior
Indebtedness” under and as defined in the Convertible Note Indentures for
purposes of the Convertible Note Indentures.
     Section 4. Lender Acknowledgements
          Each Lender party hereto acknowledges and agrees as follows:
          (a) neither the Administrative Agent nor any of its Affiliates, makes
or has made any recommendation as to whether or not such Lender should
participate in the Loan Purchase Offer nor shall the decision by the
Administrative Agent or any of its Affiliates to participate, or to not
participate, in the Loan Purchase Offer in its capacity as a Lender be deemed to
constitute such a recommendation;
          (b) such Lender has made its own decision as to whether or not to
participate in the Loan Purchase Offer and, if it decides to participate in the
Loan Purchase Offer, the principal amount of the Loans which will be Submitted
Loans (as defined in Annex A (Loan Purchase Offer Procedures) hereto). In
addition, such Lender is responsible for consulting its

-14-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
own attorney, business advisor or tax advisor as to the legal, business, tax and
related matters concerning its participation in the Loan Purchase Offer; and
          (c) in the event that such Lender has determined for itself not to
access any information of the type set forth in Section 5 (Borrower Information
Representations) disclosed by the Borrower, such Lender acknowledges that, in
connection with its participation in the Loan Purchase Offer and execution of
this Amendment, (i) other Lenders may have availed themselves of such
information and (ii) none of the Borrower, the Administrative Agent nor any of
their respective Affiliates has any responsibility for such Lender’s decision to
limit the scope of the information it has obtained in connection with its
evaluation of the Loan Purchase Offer or this Amendment. None of the
Administrative Agent or any of its Affiliates assumes any responsibility for the
accuracy or completeness of the information concerning the Group Members or any
of their affiliates (whether contained in any document delivered in connection
with the Loan Purchase Offer, this Amendment or otherwise) or for any failure to
disclose events that may have occurred and may affect the significance or
accuracy of such information.
     Section 5. Borrower Information Representations
          On the date of the Loan Purchase Notice (as defined in Annex A (Loan
Purchase Offer Procedures) hereto), the Submission Date (as defined in Annex A
(Loan Purchase Offer Procedures) hereto), and the Amendment No. 3 Effective
Date, the Borrower hereby represents and warrants that at the time thereof it is
not, or was not, in possession of any information regarding (i) any Group
Member, (ii) any of the Group Members’ assets, (iii) the ability of any Group
Member to perform any of its respective Obligations or (iv) any other matter
regarding any Group Member that could reasonably be expected to be material to a
decision by any Lender to participate in the Loan Purchase Offer (as defined in
Annex A (Loan Purchase Offer Procedures) hereto) or to execute this Amendment
that has not previously been disclosed to the Administrative Agent and the
Lenders including reports filed by the Parent with the Securities and Exchange
Commission prior to the date the Loan Purchase Notice is submitted by the
Borrower, the Submission Date or the Amendment No. 3 Effective Date, as
applicable, (but, in each case, excluding any risk factor disclosures contained
under the heading “Risk Factors,” any disclosure of risks included in any
“forward-looking statements” disclaimer or any other statements that are
similarly nonspecific or predictive or forward-looking in nature, but in each
case, other than any specific factual information contained therein).
     Section 6. Consent
          As of the Amendment No. 3 Effective Date the GLG Affiliate hereby
acknowledges and agrees to waive any rights as a Lender or holder of Purchased
Loans with respect to any conflict between the terms of this Amendment and the
other Loan Documents including, without limitation, as a result of the operation
of Sections 2.8(f) (Mandatory Prepayments) and 8.17(b) (Purchased Loans) of the
Credit Agreement (after giving effect to this Amendment).
     Section 7. Fees and Expenses
          The GLG Parties and each other Loan Party agree to pay on demand in
accordance with the terms of Section 11.3 (Costs and Expenses) of the Credit
Agreement all costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment and all
other Loan Documents entered into in

-15-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
connection herewith (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to all other Loan Documents).
          In consideration for the Lenders party hereto entering into this
Amendment, the Borrower agrees to pay (and the Guarantors agree to guarantee the
payment) to the Administrative Agent (a) for the account of each Term Loan
Lender party hereto, a non-refundable fee in an amount equal to 0.375% of the
aggregate amount of the outstanding principal balance of the Term Loans held by
that Term Loan Lender on the date of this Amendment (the “Term Incentive Fee”);
and (b) for the account of each Revolving Credit Lender party hereto, a
non-refundable fee in an amount equal to 0.375% of the amount of the Revolving
Credit Commitment of that Revolving Credit Lender on the date of this Amendment
(the “Revolving Inventive Fee”). The Term Incentive Fee and the Revolving
Incentive Fee shall constitute Obligations of each Loan Party under the Credit
Agreement and Guaranty Obligations under the Credit Agreement.
     Section 8. Reference to the Effect on the Loan Documents
          (a) As of the Amendment No. 3 Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words
of like import, and each reference in the other Loan Documents to the Credit
Agreement (including, without limitation, by means of words like “thereunder”,
“thereof” and words of like import), shall mean and be a reference to the Credit
Agreement as amended hereby, and this Amendment and the Credit Agreement shall
be read together and construed as a single instrument.
          (b) Except as expressly amended hereby, all of the terms and
provisions of the Credit Agreement and all other Loan Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.
          (c) The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Lenders, Arranger or the Administrative Agent under any
of the Loan Documents, or constitute a waiver or amendment of any other
provision of any of the Loan Documents for any purpose except as expressly set
forth herein.
          (d) This Amendment is a Loan Document.
     Section 9. Consent of Guarantors
          Each Guarantor hereby consents to this Amendment and agrees that the
terms hereof shall not affect in any way its obligations and liabilities under
the Loan Documents (as amended and otherwise expressly modified hereby), all of
which obligations and liabilities shall remain in full force and effect and each
of which is hereby reaffirmed (as amended and otherwise expressly modified
hereby).
     Section 10. Execution in Counterparts
          This Amendment may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

-16-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Amendment.
     Section 11. Governing Law
          This Amendment shall be governed by and construed in accordance with
the law of the State of New York.
     Section 12. Section Titles
          The section titles contained in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto, except when used to reference a
section. Any reference to the number of a clause, sub-clause or subsection of
any Loan Document immediately followed by a reference in parenthesis to the
title of the section of such Loan Document containing such clause, sub-clause or
subsection is a reference to such clause, sub-clause or subsection and not to
the entire section; provided, however, that, in case of direct conflict between
the reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.
     Section 13. Notices
          All communications and notices hereunder shall be given as provided in
the Credit Agreement or, as the case may be, the Guaranty.
     Section 14. Construction
          In the event of any conflict between the interpretation of the terms
of this Amendment and any other Loan Document, the terms of this Amendment shall
control.
     Section 15. Severability
          The fact that any term or provision of this Amendment is held invalid,
illegal or unenforceable as to any person in any situation in any jurisdiction
shall not affect the validity, enforceability or legality of the remaining terms
or provisions hereof or the validity, enforceability or legality of such
offending term or provision in any other situation or jurisdiction or as applied
to any person
     Section 16. Successors
          The terms of this Amendment shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns.

-17-



--------------------------------------------------------------------------------



 



AMENDMENT NO. 3 TO CREDIT AGREEMENT
     Section 17. Waiver of Jury Trial
          EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.
[SIGNATURE PAGES FOLLOW]

-18-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers and general partners thereunto duly
authorized, as of the date first written above.

            FA SUB 3 LIMITED, as Borrower
      By:   /s/ Noam Gottesman         Name:   Noam Gottesman        Title:  
Director     

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            GLG PARTNERS, INC., as Parent
      By:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   General Counsel & Corporate Secretary        FA SUB 1 LIMITED, as
Holdco 1
      By:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   Director        FA SUB 2 LIMITED, as Holdco 2
      By:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   Director        GLG FA SUB 4 LIMITED, as a Guarantor
      By:   /s/ Victoria Parry         Name:   Victoria Parry        Title:  
Director & Secretary        MOUNT GARNET LIMITED, as a Guarantor
      By:   /s/ Leslie J. Schreyer         Name:   Leslie J. Schreyer       
Title:   Director        KNOX PINES LTD., as a Guarantor
      By:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   Secretary     

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            GLG PARTNERS SERVICES LIMITED,
as a Guarantor
      By:   /s/ Leslie J. Schreyer         Name:   Leslie J. Schreyer       
Title:   Assistant Secretary        BETAPOINT CORPORATION, as a Guarantor
      By:   /s/ Leslie J. Schreyer         Name:   Leslie J. Schreyer       
Title:   Director        GLG PARTNERS SERVICES LIMITED,
acting as General Partner of
GLG PARTNERS SERVICES LP,
as a Guarantor
      By:   /s/ Leslie J. Schreyer         Name:   Leslie J. Schreyer       
Title:   Assistant Secretary        GLG PARTNERS INTERNATIONAL (CAYMAN)
LIMITED, as a Guarantor
      By:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   Director        GLG PARTNERS CORP., as a Guarantor
      By:   /s/ Leslie J. Schreyer         Name:   Leslie J. Schreyer       
Title:   Assistant Secretary     

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            GLG PARTNERS SERVICES INTERNATIONAL
LTD., as a Guarantor
      By:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   Director        GLG HOLDINGS INC., as a Guarantor
      By:   /s/ John Gisondi         Name:   John Gisondi        Title:   Vice
President        GLG INC., as a Guarantor
      By:   /s/ John Gisondi         Name:   John Gisondi        Title:   Vice
President        GLG PARTNERS UK HOLDINGS LIMITED,
as a Guarantor
      By:   /s/ Emmanuel Roman         Name:   Emmanuel Roman        Title:  
Director        GLG PARTNERS UK GROUP LIMITED,
as a Guarantor
      By:   /s/ Emmanuel Roman         Name:   Emmanuel Roman        Title:  
Director     

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            [GLG AFFILIATE], as a Guarantor1
      By:           Name:           Title:        

 

1   To sign on the Amendment No. 3 Effective Date.

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CITICORP USA, INC., as Administrative Agent and
Lender
      By:   /s/ Maureen Maroney       Name:   Maureen Maroney        Title:  
Authorized Signatory        CALYON, as Lender
      By:   /s/ Ken Penton       Name:   Ken Penton       Title:   Head of
Distressed Debt Investing            By:   /s/ Robert Dolloney       Name:  
Robert Dolloney        Title:   Senior Banker        MORGAN STANLEY SENIOR
FUNDING, INC., as Lender
      By:   /s/ Melissa James       Name:   Melissa James        Title:   Vice
President        LEHMAN COMMERCIAL PAPER INC.,
as Lender
      By:   Jack McCarthy Jr.        Name:   Jack McCarthy Jr.        Title:  
Vice President     

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender
      By:   /s/ Kathleen Bowers       Name:   Kathleen Bowers        Title:  
Director            By:   /s/ Michael Campites       Name:   Michael Campites  
    Title:   Vice President        SOCIETE GENERALE, as Lender
      By:   /s/ Paul Wiltshire       Name:   Paul Wiltshire        Title:  
Managing Director Hedge Fund Relations        GOLDMAN SACHS CREDIT PARTNERS,
L.P.,
as Lender
      By:   /s/ Rahul Kapur       Name:   Rahul Kapur        Title:   Authorized
Signatory        THE BANK OF NEW YORK MELLON
(formerly known as The Bank of New York),
as Lender
      By:   /s/ David Aldrich       Name:   David Aldrich        Title:  
Managing Director     

[SIGNATURE PAGE TO AMENDMENT NO. 3 TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



Annex A to Amendment No. 3
ANNEX A
CONFIDENTIAL
LOAN PURCHASE OFFER PROCEDURES
This Annex A sets forth the procedures, terms and conditions applicable to the
Loan Purchase Offer. Capitalized terms not otherwise defined in this Annex A
have the meanings assigned to them in the Amendment.
     (a) In connection with the Amendment, the Borrower has offered to purchase,
through one of its Affiliates identified in the Amendment (the “Purchaser”),
Loans on a pro rata basis from all Lenders at a discount pursuant to a separate
notice to the Lenders dated May 7, 2009 (the “Loan Purchase Notice”), in each
case subject to the terms and conditions set forth in the Amendment and this
Annex A (the “Loan Purchase Offer”).
     (b) Each Lender electing to participate in the Loan Purchase Offer (each a
“Participating Lender”) must submit to the Administrative Agent a fully
completed and executed lender participation notice, substantially in the form of
Exhibit A (Form of Lender Participation Notice) hereto (collectively, a
“Participation Notice”), and related assignment and assumption agreements
substantially in the forms of Exhibits B and C hereto (each a “Participating
Assignment”), no later than 12:00 p.m. (New York City time) on May 11, 2009,
subject to extensions as agreed by the Administrative Agent and the Borrower
(the “Submission Date”), setting forth the aggregate stated principal amount of
such Participating Lender’s Revolving Loans and Term Loans (which shall be in an
amount of not less than $5,000,000 and in integral multiples of $500,000) to be
assigned to the Purchaser in connection with the Loan Purchase Offer (the
“Submitted Loans”).
     (c) The Administrative Agent shall hold each fully executed Participating
Assignment in escrow until executed by the Purchaser, the Administrative Agent
and the Borrower and until each of the conditions precedent set forth in
Section 2 of the Amendment (other than the purchase of Loans contemplated by
Section 2(c) of the Amendment) are satisfied (“Loan Purchase Offer Conditions”);
provided that (i) if the Loan Purchase Offer Conditions are not satisfied by
May 22, 2009, each Participating Assignment shall, unless extended by the
applicable Participating Lender, be void and have no further effect and
(ii) Participating Assignments in connection with the over-allotment, if any,
described in clause (h) below shall not be released except as described in such
clause (h).
     (d) Upon satisfaction of the Loan Purchase Offer Conditions on the
Amendment No. 3 Effective Date:
     (i) the Purchaser shall cause to be paid in cash to each Participating
Lender an amount equal to (A) 60% of the stated principal amount of Loans set
forth in such Lender’s Participation Notice subject to any reductions resulting
from Required Allocations pursuant to clause (e) below (the “Purchased Loans”)
and (B) accrued interest with respect to the Purchased Loans calculated based on
the stated principal amount of such Purchased Loans); and

 



--------------------------------------------------------------------------------



 



     (ii) the Administrative Agent shall release each Participating Assignment
from escrow and give effect to the Participating Assignments as provided in
Section 11.2 (Assignments) of the Credit Agreement subject to any Required
Allocations (as defined below) pursuant to clause (e) below and subject to
clause (h) below. The Administrative Agent may assume that the Purchaser has
made each payment required by subclause (i) above unless otherwise notified in
writing by the Purchaser or any Participating Lender.
     (e) Subject to clause (h) below, the following allocation provisions shall
apply to the Loan Purchase Offer (the “Required Allocations”):
     (i) the Borrower or the Purchaser shall provide a written calculation to
the Administrative Agent of the Net Cash Proceeds to be received from the
Required Capital Raise at least 1 Business Day prior to the Amendment No. 3
Effective Date; and
     (ii) the Purchaser shall only be required to purchase Submitted Loans up to
the amount of the Net Cash Proceeds from the Required Capital Raise (the
“Maximum Amount”). If the amount equal to 60% of the aggregate stated principal
amount of Submitted Loans from Participating Lenders exceeds the Net Cash
Proceeds from the Required Capital Raise, the Submitted Loans of each
Participating Lender shall be reduced ratably to the amount necessary for the
Maximum Amount of Loans to be purchased at the price set forth in clause (d)(i);
provided, however, that any such reduction with respect to any Participating
Lender, shall first be applied to Submitted Loans that are Term Loans and then
to Submitted Loans that are Revolving Loans.
     (f) After the delivery of a Participation Notice by a Lender to the
Administrative Agent, such Lender may not withdraw its Participation Notice
prior to the Amendment No. 3 Effective Date other than with the consent of the
Administrative Agent following the disclosure of material information by the
Borrower not previously disclosed regarding (i) any Group Member, (ii) any of
the Group Members’ assets, (iii) the ability of any Group Member to perform any
of its respective Obligations or (iv) any other matter regarding any Group
Member that could reasonably be expected to be material to a decision by any
Lender to participate in the Loan Purchase Offer or to execute the Amendment.
The Borrower may not change any of the terms of the Loan Purchase Offer as set
forth herein other than increasing the price (i.e. the percentage of par) set
forth in clause (d)(i) hereof.
     (g) To the extent not inconsistent with the provisions set forth herein in
any material respect, the Loan Purchase Offer may be consummated pursuant to
additional procedures established by the Administrative Agent and agreed to by
the Borrower.
     (h) In the event that any additional Convertible Notes are issued pursuant
to the exercise of any over-allotment option under the Convertible Note Purchase
Agreement within 30 days following the Amendment No. 3 Effective Date, the Net
Cash Proceeds from such issuance shall be applied to the purchase of Submitted
Loans to the extent not purchased due to the operation of clause (e)(ii) above.
Any such purchase shall be made pursuant to the applicable Participating
Assignment pursuant to the procedures set forth in clause (d)(i) and (ii) above.
So long as the Participating Assignments are not voided pursuant to the proviso
of clause (c) hereof Administrative Agent will hold the Participating
Assignments with respect to the over-allotment in escrow until the last date
upon which such over-allotment is exercisable pursuant to the Convertible Note
Purchase Agreement.

2



--------------------------------------------------------------------------------



 



     (i) Each Participating Lender will acknowledge that (i) the terms and
conditions in this Loan Purchase Offer have been determined in arms-length
negotiations among the Borrower, the Administrative Agent and certain Lenders;
(ii) it has made its own determination, based on such information and other
factors it considers relevant, whether to assign its Loans to the Purchaser and
become a Participating Lender; and (iii) it has not relied on any recommendation
by the Administrative Agent or any other Lender in making its decision whether,
and to what extent, it will assign Loans to the Purchaser and become a
Participating Lender.

3



--------------------------------------------------------------------------------



 



Annex B to Amendment No. 3
ANNEX B
ADDITIONAL COVENANTS BY THE GLG AFFILIATE
This Annex B sets forth additional covenants applicable to the GLG Affiliate.
Capitalized terms not otherwise defined in this Annex B have the meanings
assigned to them in the Credit Agreement.
          Section 1 Defined Terms
          For purposes of this Annex B, the following terms have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):
          “Bankruptcy Code” means title 11 of the United States Code.
          “Payment in Full of Lender Obligations” means the payment in full of
all Lender Obligations (other than indemnification and other contingent
obligations not then due and payable) and the cancellation or termination of the
Commitments, in each case in accordance with the terms of the Loan Documents.
          “Lender Obligations” means all Obligations (including interest and
fees accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Group Members whether or not a claim for
post-filing interest is allowed or allowable in any such proceeding) other than
the GLG Affiliate Obligations.
          “GLG Affiliate Obligations” means all Obligations (including interest
and fees accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Group Members whether or not a claim for
post-filing interest is allowed or allowable in any such proceeding) owed to the
GLG Affiliate in respect of the Purchased Loans.
          Section 2 Additional Covenants of the GLG Affiliate
          (a) Notwithstanding anything to the contrary contained in any Loan
Document, until the Payment in Full of Lender Obligations, the GLG Affiliate in
respect of the GLG Affiliate Obligations shall not (i) take or omit to take any
action or assert any claim with respect to the Purchased Loans or otherwise
which is inconsistent with the provisions of the Agreement or this Annex B,
(ii) pursue any of its remedies hereunder or under any of the Loan Documents or
at law or in equity, including, without being limited to, the exercise of any
right to accelerate the Purchased Loans, (iii) take any action or enforce any
rights or remedies against the Loan Parties or any of the Collateral or any
other collateral securing the Lender Obligations, (iv) exercise any rights to
set-offs or recoupments and/or counterclaims in respect of any Purchased Loans
or any other GLG Affiliate Obligations, or (v) exercise any right to receive
payment (and hereby waives any such right to receive any payment) of any
indemnity under the Agreement or any other Loan Document to which it would
otherwise be entitled in its capacity as a Lender. Without limiting the
foregoing, until the Payment in Full of Lender Obligations, the GLG Affiliate in
respect of the GLG Affiliate Obligations and shall not (x) commence any
involuntary case, proceeding or action set forth in Section 9.1(f) of the
Agreement (a “Bankruptcy Case”) in respect of the Loan Parties or (y) appoint,
seek the appointment, or cooperate with or otherwise support the appointment

 



--------------------------------------------------------------------------------



 



of a receiver, trustee, custodian, conservator, agent or other similar official
in respect of any Group Member.
          (b) Until the Payment in Full of Lender Obligations, the GLG Affiliate
in respect of the GLG Affiliate Obligations agrees that its interests in the
Collateral are in all respects and for all purposes of a separate class,
distinct from the Lender Obligations and the Administrative Agent’s interests,
for the benefit of the Lenders, in the Collateral, including but not limited to
in connection with a Bankruptcy Case, and in any such proceeding the GLG
Affiliate agrees that its claims in respect of the GLG Affiliate Obligations
with respect to payment and/or the interests of the Administrative Agent, for
the benefit of the GLG Affiliate, in the Collateral is of a separate class,
distinct from the Lenders’ claims and/or the interests of the Administrative
Agent, for the benefit of the Lenders’ in the Collateral as security for the GLG
Affiliate Obligations and shall each be separately classified from the Lenders’
claims and such interests.
          (c) If, while any of the Lender Obligations is outstanding, an Event
of Default under Section 9.1(f) of the Agreement shall occur and be continuing,
the Administrative Agent (at the direction of the Requisite Lenders) is
irrevocably authorized and empowered, but shall have no obligation, to demand,
sue for, collect, and receive every payment or distribution made after the
occurrence and during the continuance of such Event of Default in respect of the
GLG Affiliate Obligations then outstanding and to file claims and proofs of
claim and take such other action (including but not limited to voting the GLG
Affiliate Obligations in any Bankruptcy Case and making an election under
Section 1111(b) of the Bankruptcy Code) as it may deem necessary or advisable
for the exercise or enforcement of any of the rights or interests of the Lenders
in respect of the Lender Obligations and to collect the GLG Affiliate
Obligations on behalf of the GLG Affiliate for the account and benefit of the
Lenders until the Payment in Full of Lender Obligations. The GLG Affiliate will
execute and deliver to the Administrative Agent such powers of attorney,
assignments, and other instruments as it may reasonably request to enable the
Administrative Agent to effectuate the provisions of this paragraph.
          (d) In connection with a Bankruptcy Case, without the prior written
consent of the Administrative Agent (as directed by the Requisite Lenders) as to
both form and substance, the GLG Affiliate in respect of the GLG Affiliate
Obligations and shall not file any motion or other application, objection,
joinder or other filing in connection with Sections 362, 363 and/or 364 of the
Bankruptcy Code or in connection with any valuation issues, in each case in such
Bankruptcy Case.
          (e) In connection with (x) any plan of reorganization or liquidation
or (y) distributions of cash or property with respect to an asset sale approved
or authorized by the Requisite Lenders in any Bankruptcy Case, the GLG Affiliate
hereby consents and shall not oppose in any way a distribution of property or
cash to other classes of claims or interests, regardless of the amount of such
distributions (if any) to the GLG Affiliate. In addition, and without limiting
the foregoing, the GLG Affiliate hereby:
          (i) irrevocably consents to any sale of any or all of the Collateral
in one or more transactions under Section 363 of the Bankruptcy Code, whether
for cash or other consideration, including a credit bid by the Lenders under
Section 363(k) of the Bankruptcy Code or otherwise;
          (ii) specifically and irrevocably consent under Section 363(f)(2) of
the Bankruptcy Code to any sale of any or all of the Collateral in one or more
transactions under Sections 363(b) and 363(f) of the Bankruptcy Code, whether
for cash

2



--------------------------------------------------------------------------------



 



or other consideration, including a credit bid by the Lenders under Section
363(k) of the Bankruptcy Code or otherwise, free and clear of any lien, claim,
encumbrance or interest in such Collateral held by the GLG Affiliate;
          (iii) agrees that any purchase pursuant to any credit bid by the
Lenders under Section 363(k) of the Bankruptcy Code or otherwise that is
approved or authorized by the Requisite Lenders shall have the effect of
discharging the GLG Affiliate’s liens, claims, encumbrances and interests in the
Collateral, and that title acquired pursuant to such credit bid shall be
acquired free and clear of any liens, claims, encumbrances or interests arising
under or by reason of the Purchased Loans or any other Loan Document, whether or
not the court order approving the sale pursuant to such credit bid expressly so
provides; and
          (iv) consents to the entry of an order approving sale of any or all of
the Collateral in one or more transactions under Section 363 of the Bankruptcy
Code, whether for cash or other consideration, including a credit bid by the
Lenders under Section 363(k) of the Bankruptcy Code or otherwise, that expressly
provides that any lien, claim, encumbrance or interest is discharged and title
acquired pursuant to the sale is free and clear of any liens, claims, or
encumbrances held by the GLG Affiliate arising under or by reason of the
Purchased Loans or any other Loan Document.
          (f) The provisions of this Annex B shall be enforceable as against the
GLG Affiliate even if all or part of the Lender Obligations and/or the security
interests securing such obligations are subordinated, set aside, avoided,
disallowed, modified or otherwise impaired as if such events had not occurred.
The GLG Affiliate will not contest the validity, amount, perfection, priority or
enforceability of the Lender Obligations and/or the liens securing such
obligations in any forum. The GLG Affiliate agrees that, for purposes of
determining whether the Obligations are over or under collateralized, the GLG
Affiliate Obligations shall be disregarded. If post-petition interest is not
payable as a result of the inclusion of the GLG Affiliate Obligations in the
analysis or otherwise, the provisions of this Annex B shall still be enforceable
as against the GLG Affiliate as if such events had not occurred.
          (g) The GLG Affiliate, waives, to the extent permitted by applicable
law, all rights and defenses arising out of an election of remedies by the
Administrative Agent, for the benefit of the Lenders, even though that election
of remedies, including, without limitation, any nonjudicial foreclosure with
respect to security for the Lender Obligations, has impaired the value of the
GLG Affiliate’s rights of subrogation, reimbursement or contribution against the
Loan Parties or any guarantor of the Lender Obligations or any other Person.
          (h) The Lender Obligations, and any of them, shall be deemed
conclusively to have been created, contracted or incurred in reliance upon the
terms of this Annex B, and all dealings between the Loan Parties and the
Administrative Agent, for the benefit of the Lenders, shall be deemed to have
been consummated in reliance upon the terms of this Annex B. The GLG Affiliate
waives notice of or proof of reliance on the terms of this Annex B and protest,
demand for payment and notice of default.
          (i) All powers, authorizations and agencies in favor of the
Administrative Agent, for the benefit of the Lenders, contained in this Annex B,
are coupled with an interest and are irrevocable until the Payment in Full of
Lender Obligations.

3



--------------------------------------------------------------------------------



 



          (j) The agreements contained in this Annex B shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Lender Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Loan
Parties or any Guarantor, or upon or as a result of the appointment of a
receiver, intervener or conservator of, or trustee or similar officer for, the
Loan Parties or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.
          (k) The Loan Parties have read this Annex B and expressly consent
thereto. The Loan Parties agree not to take any action that would be contrary to
the provisions of this Annex B.
          (l) This Annex B shall limit the rights and remedies of the GLG
Affiliate in respect of the GLG Affiliate Obligations and nothing herein limits
or constitutes a waiver of any right, power or privilege of the GLG Affiliate in
any other capacity.
          (m) The provisions set forth in this Annex B are for the benefit of,
and enforceable by, the Administrative Agent, for the benefit of the Lenders.
This Annex B shall remain in full force and effect until the Payment in Full of
the Lender Obligations, irrespective of any defect in effectiveness of the Loan
Documents and irrespective of the date of recordation or filing of the liens
granted with respect to any Collateral.

4



--------------------------------------------------------------------------------



 



Exhibit A to Amendment No. 3
EXHIBIT A
FORM OF LENDER PARTICIPATION NOTICE
Citicorp USA, Inc.
Two Penns Way, Suite 200
New Castle, Delaware 19720
Attention: Lisa Rodriguez
With a copy to:
Citigroup Global Markets Inc.
390 Greenwich Street, 1st Floor
New York, New York 10013
Attention: Maureen P. Maroney
Ladies and Gentlemen:
          Reference is made to that certain Credit Agreement, dated as of
October 30, 2007 (as amended, supplemented or otherwise modified, the “Credit
Agreement”), among FA SUB 3 LIMITED, a British Virgin Islands Business Company
(the “Borrower”), GLG PARTNERS, INC. (formerly known as Freedom Acquisition
Holdings, Inc.), a Delaware corporation (the “Parent”), FA SUB 1 LIMITED, a
British Virgin Islands Business Company (“Holdco I”), FA SUB 2 LIMITED, a
British Virgin Islands Business Company (“Holdco II”, and together with Holdco
I, the “Holdcos”, and together with the Borrower and Parent, the “GLG Parties”),
the financial institutions from time to time party thereto as lenders (the
“Lenders”) and CITICORP USA, INC. as agent for the Lenders and as agent for the
Secured Parties under the Collateral Documents (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein have the
meanings given to such terms in Amendment No. 3 to the Credit Agreement (the
“Amendment”) dated as of May 11, 2009 among the Lenders party thereto, the GLG
Parties, the GLG Affiliate, the Subsidiary Guarantors and the Administrative
Agent.

 



--------------------------------------------------------------------------------



 



          The undersigned Lender hereby gives notice of its participation in the
proposed Loan Purchase Offer by submitting the following bid:

          Submitted Loans   Stated Principal Amount of Loans2
Revolving Loans
  $                       
Term Loans
  $                       

          The undersigned Lender acknowledges and agrees:
          (a) that the submission of this Participation Notice and the executed
assignment and assumption agreement attached hereto, to be held in escrow by the
Administrative Agent, obligates the Lender to sell the entirety or its pro rata
portion of the Submitted Loans in accordance with Annex A to the Amendment;
          (b) none of the Administrative Agent or any of its Affiliates has made
any recommendation as to whether the Lender should participate in the Loan
Purchase Offer nor shall the decision by the Administrative Agent or any of its
Affiliates to participate, or to not participate, in the Loan Purchase Offer in
its capacity as a Lender be deemed to constitute such a recommendation;
          (c) the terms and conditions contained in the Loan Purchase Offer were
determined in arms-length negotiations among the Borrower, the Administrative
Agent and certain Lenders, and the consummation of each Loan Purchase, including
in connection with this notice, is subject to the terms and conditions of the
Amendment (including Annex A thereto);
          (d) it has made its own decision to participate in the Loan Purchase
Offer and the principal amount of the Loans which will be Submitted Loans. In
addition, the undersigned Lender acknowledges and agrees that it is responsible
for consulting its own attorney, business advisor or tax advisor as to the
legal, business, tax and related matters concerning its participation in the
Loan Purchase Offer; and
          (e) in the event that it has determined for itself not to access any
information of the type set forth in Section 5 (Borrower Information
Representations) of the Amendment disclosed by the Borrower, the Lender
acknowledges that, in connection with its participation in the Loan Purchase
Offer and execution of this Participation Notice, (i) other Lenders may have
availed themselves of such information and (ii) none of the Borrower, the
Administrative Agent or any of their respective Affiliates has any
responsibility for the Lender’s decision to limit the scope of the information
it has obtained in connection with its evaluation of the Loan Purchase Offer.
None of the Administrative Agent or any of its Affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Group Members or any of their
 

2   To be in an amount of not less than $5,000,000 and in integral multiples of
$500,000

 



--------------------------------------------------------------------------------



 



affiliates (whether contained in any document delivered in connection with the
Loan Purchase Offer or otherwise) or for any failure to disclose events that may
have occurred and may affect the significance or accuracy of such information.

            Very truly yours,

[Name of Lender]
      By:           Name:           Title     

 



--------------------------------------------------------------------------------



 



Exhibit B to Amendment No. 3
EXHIBIT B
Exhibit B
Form of Assignment and Acceptance
     Assignment and Acceptance, dated as of May 15, 2009 (this “Assignment and
Acceptance”) (between [Name of Assignor] (the “Assignor”) and GLG FA Sub 5
S.à.r.l.](the “Assignee”).
     Reference is made to the Credit Agreement, dated as of October 30, 2007 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among FA Sub 3 Limited, a British Virgin
Islands Business Company (the “Borrower”), GLG Partners, Inc. (formerly known
Freedom Acquisition Holdings, Inc.), a Delaware corporation (the “Parent”), FA
Sub 1 Limited, a British Virgin Islands Business Company, (“Holdco I”), FA Sub 2
Limited, a British Virgin Islands Business Company (“Holdco II”, and together
with Holdco I, the “Holdcos”), the Lenders (as defined below) and Citicorp USA,
Inc. (“Citicorp”), as agent for the Lenders and as agent for the Secured Parties
under the Collateral Documents (in such capacity, the “Administrative Agent”)
and Amendment No. 3 to the Credit Agreement (“Amendment”) dated as of May 15,
2009 among the Administrative Agent, the Borrower, the Parent, the Holdcos, GLG
FA Sub 5 S.à.r.l., the Subsidiary Guarantors and the Lenders party thereto.
Capitalized terms used herein and not otherwise defined herein are used herein
as defined in the Credit Agreement.
     The Assignor and the Assignee hereby agree as follows:

1.   As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, without recourse to and (except as specifically
provided herein) without representation or warranty of any kind by the Assignor,
and the Assignee hereby purchases and assumes from the Assignor, all of the
Assignor’s rights and obligations under the Credit Agreement to the extent
related to the amounts and percentages specified in Section 1 of Schedule I
hereto.   2.   The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim created by the Assignor and
(ii) it has full power and authority, and has taken all actions necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby, (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document or any other instrument or document furnished pursuant thereto or
any collateral thereunder or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, any other instrument or document furnished pursuant thereto or any
collateral thereunder, (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any
other Loan Party or the performance or observance by the Borrower or any other
Loan Party of any of its obligations under the Credit Agreement or any other
Loan Document or any other instrument or document furnished

3



--------------------------------------------------------------------------------



 



Assignment and Acceptance

    pursuant thereto and (iv) attaches the Note(s), if any, held by the Assignor
and requests that the Administrative Agent exchange such Note(s) for a new Note
or Notes in accordance with Section 11.2(e)(Assignments and Participations) of
the Credit Agreement.   3.   The Assignee (a) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (b) agrees that it will perform in
accordance with their terms all of the obligations that, by the terms of the
Credit Agreement, are required to be performed by it, (c) represents and
warrants that it (i) upon effectiveness of the Amendment, it is an Eligible
Assignee, (ii) has full power and authority, and has taken all actions
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iii) it is not in
possession of any information regarding (1) any Group Member, (2) any of the
Group Members’ assets, (3) the ability of any Group Member to perform any of its
respective Obligations or (4) any other matter regarding any Group Member that
could reasonably be expected to be material to a decision by any Lender to
participate in the Loan Purchase Offer (as defined in Annex A (Loan Purchase
Offer Procedures) to the Amendment) or to execute this Assignment and Acceptance
that has not previously been disclosed to the Administrative Agent and the
Lenders including reports filed by the Parent with the Securities and Exchange
Commission prior to the date the Loan Purchase Notice (as defined in Annex A
(Loan Purchase Offer Procedures) to the Amendment) is submitted by the Borrower
(but, in each case, excluding any risk factor disclosures contained under the
heading “Risk Factors,” any disclosure of risks included in any “forward-looking
statements” disclaimer or any other statements that are similarly nonspecific or
predictive or forward-looking in nature, but in each case, other than any
specific factual information contained therein), (d) confirms it has received or
has been given the opportunity to receive such documents and information as it
has deemed appropriate to make its own decision to enter into this Assignment
and Acceptance and to purchase the Assigned Interest independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, (e)
specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office the offices set forth beneath its name on the
signature pages hereof and (f) if applicable, attaches two properly completed
Forms W-8BEN, W-8ECI or successor form prescribed by the Internal Revenue
Service of the United States, certifying that to the extent the Assignee is
entitled to receive any payments under the Credit Agreement and the Notes, it is
entitled to receive such payments without deduction or withholding of any United
States federal income taxes.   4.   Each of the Assignor and the Assignee
acknowledges and agrees that this Assignment and Acceptance is being executed
pursuant to the Amendment. Assignee further acknowledges and agrees that Loans
assigned hereunder shall be “Purchased Loans” under the Credit Agreement and
shall be subject to all conditions and restrictions set forth in the Credit
Agreement as amended by the Amendment.   5.   Assignor acknowledges that its
offer to assign the amounts and percentages specified in Section 1 of Schedule I
hereto constitutes the Assignor’s acceptance of the terms and conditions set
forth in Annex A to the Amendment.

4



--------------------------------------------------------------------------------



 



Assignment and Acceptance

6.   The effective date of this Assignment and Acceptance shall be the effective
date specified in Section 2 of Schedule I hereto (the “Effective Date”).   7.  
Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement
however, notwithstanding anything to the contrary contained in any Loan
Document, the Assignee shall not have any rights as a Lender or Secured Party
under Section 11.4 (Indemnities), Section 11.7 (Right of Set-off) or Section
11.8 (Sharing of Payments, Etc) of the Credit Agreement and shall be subject to
the other terms, conditions and covenants set forth in the Credit Agreement as
amended by the Amendment and (b) the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights (except those surviving
the payment in full of the Obligations) and be released from its obligations
under the Loan Documents other than those relating to events or circumstances
occurring prior to the Effective Date.   8.   Upon such acceptance and recording
by the Administrative Agent, from and after the Effective Date, the
Administrative Agent shall make all payments under the Loan Documents in respect
of the interest assigned hereby (a) to the Assignee, as described in
Section 8.17(b) (Purchased Loans) of the Credit Agreement, and (b) to the
Assignor, in the case of amounts accrued with respect to any period prior to the
Effective Date.   9.   Subject to and effective upon the acceptance by the
Assignee for purchase of the Loans to be assigned hereby by the Assignor to the
Assignee, the Assignor hereby irrevocably constitutes and appoints the
Administrative Agent as the true and lawful agent and attorney-in-fact of the
Assignor with respect to such Loans, with full powers of substitution and
revocation (such power of attorney being deemed to be an irrevocable power
coupled with an interest) to complete or fill-in the blanks in this Assignment
and Acceptance and deliver the completed Assignment and Acceptance to the
Assignee and the Assignor.   10.   This Assignment and Acceptance shall be
governed by, and be construed and interpreted in accordance with, the law of the
State of New York.   11.   This Assignment and Acceptance may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Assignment and Acceptance by telecopier shall be
effective as delivery of a manually executed counterpart of this Assignment and
Acceptance.

[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



              In witness whereof, the parties hereto have caused this Assignment
and Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 
                 [name of assignor],               as Assignor
 
       
 
  By:  

 
 
      Name:
 
      Title:
 
            [GLG FA Sub 5 S.à.r.l.],          as Assignee
 
       
 
  By:  

 
 
      Name:
 
      Title:
 
            Domestic Lending Office (and          address for notices):
 
                 [Insert Address (including contact name, fax    
          number and e-mail address)]
 
            Eurodollar Lending Office:
 
                 [Insert Address (including contact name, fax    
          number and e-mail address)]

[Signature Page to Assignment and Acceptance Agreement]

 



--------------------------------------------------------------------------------



 



          Accepted and Agreed          this       day of                     
                    :    
 
        Citicorp USA, Inc.,          as Administrative Agent    
 
       
     By:
 

 
   
 
  Name:    
 
  Title:    
 
        FA Sub 3 Limited ,
    as Borrower    
 
       
     By:
 

 
   
 
  Name:    
 
  Title:    

[Signature Page to Assignment and Acceptance Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit B to Amendment No. 3
Schedule I
to
Assignment and Acceptance
Section 1.

         
Ratable Portion assigned to Assignee (subject to the Required Allocations (as
defined in Annex A of the Amendment))3:
       
Revolving Credit Facility
                         %
Term Loan Facility
                         %
 
       
Revolving Credit Commitment assigned to Assignee (subject to the Required
Allocations (as defined in Annex A of the Amendment))4:
  $                       
 
       
Aggregate outstanding principal amount of Revolving Loans assigned to Assignee
(subject to the Required Allocations (as defined in Annex A of the Amendment))5:
  $                       
 
       
Aggregate outstanding principal amount of Term Loans assigned to Assignee
(subject to the Required Allocations (as defined in Annex A of the Amendment))6:
  $                       
 
       
Section 2.
       
 
       
Effective Date:
                              ,        

 

3   To be completed by the Administrative Agent upon completion of the Loan
Purchase Offer.   4   To be completed by the Administrative Agent upon
completion of the Loan Purchase Offer.   5   To be completed by the
Administrative Agent upon completion of the Loan Purchase Offer.   6   To be
completed by the Administrative Agent upon completion of the Loan Purchase
Offer.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Assignment and Acceptance (Over-Allotment)
               Assignment and Acceptance, dated as of May [•], 2009 (this
“Assignment and Acceptance”) (between [Name of Assignor] (the “Assignor”) and
GLG FA Sub 5 S.à.r.l. (the “Assignee”).
               Reference is made to the Credit Agreement, dated as of
October 30, 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time (including, without limitation the
amendments contemplated by Amendment No. 3), the “Credit Agreement”), among FA
Sub 3 Limited, a British Virgin Islands Business Company (the “Borrower”), GLG
Partners, Inc. (formerly known Freedom Acquisition Holdings, Inc.), a Delaware
corporation (the “Parent”), FA Sub 1 Limited, a British Virgin Islands Business
Company, (“Holdco I”), FA Sub 2 Limited, a British Virgin Islands Business
Company (“Holdco II”, and together with Holdco I, the “Holdcos”), the Lenders
(as defined below) and Citicorp USA, Inc. (“Citicorp”), as agent for the Lenders
and as agent for the Secured Parties under the Collateral Documents (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein are used herein as defined in the Credit Agreement.
               The Assignor and the Assignee hereby agree as follows:

12.   As of the Effective Date (as defined below), the Assignor hereby sells and
assigns to the Assignee, without recourse to and (except as specifically
provided herein) without representation or warranty of any kind by the Assignor,
and the Assignee hereby purchases and assumes from the Assignor, all of the
Assignor’s rights and obligations under the Credit Agreement to the extent
related to the amounts and percentages specified in Section 1 of Schedule I
hereto pursuant to the over-allotment option described in clause (h) of Annex A
(Loan Purchase Offer Procedures) to Amendment No. 3.   13.   The Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim created by the Assignor and (ii) it has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated
hereby, (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant thereto or any collateral thereunder
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral thereunder,
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any other Loan Party or
the performance or observance by the Borrower or any other Loan Party of any of
its obligations under the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto and (iv) attaches the
Note(s), if any, held by the Assignor and requests that the Administrative Agent
exchange such Note(s) for a new Note or Notes in

1



--------------------------------------------------------------------------------



 



Assignment and Acceptance

    accordance with Section 11.2(e)(Assignments and Participations) of the
Credit Agreement.   14.   The Assignee (a) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto, (b) agrees that it will perform in
accordance with their terms all of the obligations that, by the terms of the
Credit Agreement, are required to be performed by it, (c) represents and
warrants that it (i) it is an Eligible Assignee, (ii) has full power and
authority, and has taken all actions necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and (iii) it is not in possession of any information regarding (1) any Group
Member, (2) any of the Group Members’ assets, (3) the ability of any Group
Member to perform any of its respective Obligations or (4) any other matter
regarding any Group Member that could reasonably be expected to be material to a
decision by any Lender to participate in the Loan Purchase Offer (as defined in
Annex A (Loan Purchase Offer Procedures) to Amendment No. 3) or to execute this
Assignment and Acceptance that has not previously been disclosed to the
Administrative Agent and the Lenders including reports filed by the Parent with
the Securities and Exchange Commission prior to the date the Loan Purchase
Notice (as defined in Annex A (Loan Purchase Offer Procedures) to Amendment
No. 3) is submitted by the Borrower (but, in each case, excluding any risk
factor disclosures contained under the heading “Risk Factors,” any disclosure of
risks included in any “forward-looking statements” disclaimer or any other
statements that are similarly nonspecific or predictive or forward-looking in
nature, but in each case, other than any specific factual information contained
therein), (d) confirms it has received or has been given the opportunity to
receive such documents and information as it has deemed appropriate to make its
own decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender, (e) specifies as its Domestic Lending
Office (and address for notices) and Eurodollar Lending Office the offices set
forth beneath its name on the signature pages hereof and (f) if applicable,
attaches two properly completed Forms W-8BEN, W-8ECI or successor form
prescribed by the Internal Revenue Service of the United States, certifying that
to the extent the Assignee is entitled to receive any payments under the Credit
Agreement and the Notes, it is entitled to receive such payments without
deduction or withholding of any United States federal income taxes.   15.   Each
of the Assignor and the Assignee acknowledges and agrees that this Assignment
and Acceptance is being executed pursuant to Amendment No. 3. Assignee further
acknowledges and agrees that Loans assigned hereunder shall be “Purchased Loans”
under the Credit Agreement and shall be subject to all conditions and
restrictions set forth in the Credit Agreement.   16.   Assignor acknowledges
that its offer to assign the amounts and percentages specified in Section 1 of
Schedule I hereto constitutes the Assignor’s acceptance of the terms and
conditions set forth in Annex A to Amendment No. 3.   17.   The effective date
of this Assignment and Acceptance shall be the effective date specified in
Section 2 of Schedule I hereto (the “Effective Date”).

2



--------------------------------------------------------------------------------



 



Assignment and Acceptance

18.   Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (a) the Assignee shall be a party to the Credit Agreement
however, notwithstanding anything to the contrary contained in any Loan
Document, the Assignee shall not have any rights as a Lender or Secured Party
under Section 11.4 (Indemnities), Section 11.7 (Right of Set-off) or Section
11.8 (Sharing of Payments, Etc) of the Credit Agreement and shall be subject to
the other terms, conditions and covenants set forth in the Credit Agreement and
(b) the Assignor shall, to the extent provided in this Assignment and
Acceptance, relinquish its rights (except those surviving the payment in full of
the Obligations) and be released from its obligations under the Loan Documents
other than those relating to events or circumstances occurring prior to the
Effective Date.   19.   Upon such acceptance and recording by the Administrative
Agent, from and after the Effective Date, the Administrative Agent shall make
all payments under the Loan Documents in respect of the interest assigned hereby
(a) to the Assignee, as described in Section 8.17(b) (Purchased Loans) of the
Credit Agreement, and (b) to the Assignor, in the case of amounts accrued with
respect to any period prior to the Effective Date.   20.   Subject to and
effective upon the acceptance by the Assignee for purchase of the Loans to be
assigned hereby by the Assignor to the Assignee, the Assignor hereby irrevocably
constitutes and appoints the Administrative Agent as the true and lawful agent
and attorney-in-fact of the Assignor with respect to such Loans, with full
powers of substitution and revocation (such power of attorney being deemed to be
an irrevocable power coupled with an interest) to complete or fill-in the blanks
in this Assignment and Acceptance and deliver the completed Assignment and
Acceptance to the Assignee and the Assignor.   21.   This Assignment and
Acceptance shall be governed by, and be construed and interpreted in accordance
with, the law of the State of New York.   22.   This Assignment and Acceptance
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of this Assignment and Acceptance
by telecopier shall be effective as delivery of a manually executed counterpart
of this Assignment and Acceptance.

[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



           
In witness whereof, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.


   
[name of assignor],
as Assignor
 
    By:           Name:           Title:          
[GLG FA Sub 5 S.à.r.l.],
as Assignee
 
    By:           Name:           Title:          
Domestic Lending Office (and
address for notices):


   
[Insert Address (including contact name, fax
number and e-mail address)]


    Eurodollar Lending Office:

   
[Insert Address (including contact name, fax
number and e-mail address)]
 
   

[Signature Page to Assignment and Acceptance Agreement]

 



--------------------------------------------------------------------------------



 



         
Accepted and Agreed
this __ day of _______ ______:


   
Citicorp USA, Inc.,
as Administrative Agent
 
       By:           Name:           Title:          
FA Sub 3 Limited ,
as Borrower
 
       By:           Name:           Title:          

[Signature Page to Assignment and Acceptance Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit C to Amendment No. 3
Schedule I
to
Assignment and Acceptance

     
Section 1.
   
 
   
Ratable Portion assigned to Assignee (subject to the Required Allocations (as
defined in Annex A of Amendment No. 3))7:
   
 
   
Revolving Credit Facility
                      %
Term Loan Facility
                      %
 
   
Revolving Credit Commitment assigned to Assignee (subject to the Required
Allocations (as defined in Annex A of Amendment No. 3))8:
  $                    
 
   
Aggregate outstanding principal amount of Revolving Loans assigned to Assignee
(subject to the Required Allocations (as defined in Annex A of Amendment
No. 3))9:
  $                    
 
   
Aggregate outstanding principal amount of Term Loans assigned to Assignee
(subject to the Required Allocations (as defined in Annex A of Amendment
No. 3))10:
  $                    
 
   
Section 2.
   
 
   
Effective Date:
                          ,              

 

7   To be completed by the Administrative Agent upon completion of the Loan
Purchase Offer.   8   To be completed by the Administrative Agent upon
completion of the Loan Purchase Offer.   9   To be completed by the
Administrative Agent upon completion of the Loan Purchase Offer.   10   To be
completed by the Administrative Agent upon completion of the Loan Purchase
Offer.

 